Charmers, J.,
delivered the opinion of the court.
We have had several occasions to consider the question as to how far decrees in chancery are binding upon minor defendants and to lay down the law as to the right of such defendants to re-open them. Sledge v. Boone, 57 Miss. 222; McLemore v. Chicago Railroad Co., 58 Miss. 514. The present case involves the question as to the effect of a decree procured by minor complainants in their own favor upon a bill filed in their names by a prochein ami. The general rule is that such decrees are as binding upon them as if they were adults, and we know of mo case holding otherwise where personalty alone was involved. It is said, in a few cases, however, that where the infant’s realty is involved, and there has been any mistake, fraud, collusion, or misstatement of his rights by his prochein ami, a minor complainant who has ob.*146tained by the decree less than he was entitled to, or has had decree rendered against him, may re-open and vacate the decree just as if he had been a defendant. In support of this doctrine, the case of Napier v. Effingham, 2 P. Wins. 401, is generally cited ; but this case, as shown in Ewell’s Leading Cases, fails to support the doctrine, since in that case it was a decree upon a cross-bill interposed against the infant, that he was allowed to re-open, and not a decree rendered upon his own bill. Mills v. Dennis, Ewell’s Lead. Cas. 229, 236; Dan. Ch. Prac. 72, 73; 2 Madd. Ch. Prac. 461. The Supreme Court of Texas in the case of Cannon v. Hemphill, 7 Texas 184, repudiates the idea that in this country there is any difference in the legal effect of a decree rendered in an infant’s favor whether it involve personalty or realty, and declares that if the case be free from fraud and collusion an infant complainant is as much bound by a decree in his favor in the case of realty as of personalty, and this seems to us correct. The allegations of the bill clearly negative the idea of collusion between the proeheiri ami and any of the defendants, and demonstrate the perfect good faith 'of the former litigation which is here sought to be avoided.

Affirmed.